UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 4, 2011 U.S. Neurosurgical, Inc. (Exact name of registrant as specified in its charter) Delaware 0-15586 52-1842411 (State of other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2400 Research Blvd, Suite 325 Rockville, Maryland (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (301) 208-8998 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant On April 4, 2011, U.S. Neurosurgical, Inc. (the "Company") was notified that Goodman & Company, LLP ("Goodman "), the Company's independent registered public accounting firm, merged with Dixon Hughes PLLC ("Dixon Hughes") on April 1, 2011, and that the combined practice now operates under the name Dixon Hughes Goodman LLP. The audit report of Goodman on the financial statements of the Company as of and for the years ended December 31, 2010 and 2009, did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope or accounting principles. During the Company's fiscal years ended December 31, 2010 and 2009, and the subsequent period through the date of this Current Report on Form 8-K, there were (i) no disagreements (as such term is used in Item 304(a)(1)(iv) of Regulation S-K) between the Company and Goodman on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreement(s), if not resolved to the satisfaction of Goodman, would have caused Goodman to make reference to the subject matter of the disagreement(s) in connection with its report on the Company's financial statements and (ii) no reportable events within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. The Company has provided Dixon Hughes Goodman, as successor to Goodman, a copy of the disclosures in this Form 8-K, and has requested that Dixon Hughes Goodman furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not Dixon Hughes Goodman agrees with the Company's statements in this Item 4.01. A copy of the letter dated April 8, 2011 furnished by Dixon Hughes Goodman in response to that request is filed as Exhibit 16.1 to this Current Report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. U.S. Neurosurgical, Inc. (Registrant) Date: April 8, 2010 By : /s/ Alan Gold Alan Gold President & Chairman of the Board of Directors EXHIBITS INDEX EXHIBIT NUMBER TITLE OF DOCUMENT Letter from independent registered public accounting firm
